Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1, 3, 5-7, 9, 12 is/are rejected under 35 U.S.C. 103 as being unpatendable by Zhang US 20120281564 in view of Agiwal US 20160338092 further in view of Kazmi US 20160094446

1. A radio communication apparatus comprising: 
a Packet Data Convergence Protocol (PDCP) processing unit configured to perform a process in a PDCP layer (Zhang: fig. 3-4, 7, unit 301, 414, 710 [0155]); 
a Medium Access Control (MAC) processing unit, including a single MAC entity, configured to perform a process in a MAC layer; (Zhang: fig. 4-5, unit 410, 502); and 
Zhang: fig. 7, unit 712, 714 [0083, 0086-0087]); and
wherein the PDCP processing unit includes a signal PDCP entity for each of a plurality of radio bearer (Zhang: fig. 7, unit 710, 716 [0083, 0088-0089] - a multi-link PDCP entity 710 configured to allocate a plurality of packets (e.g., PDCP PDUs) for a data application among a plurality of RLC entities 712A and 712B);
wherein each of the radio bearers corresponds to the single PDCP entity, the single PDCP entity corresponding to the plurality of RLC entities, (Zhang: fig. 7, unit 710, 716 [0083, 0088-0089]- a multi-link PDCP entity 710 configured to allocate a plurality of packets (e.g., PDCP PDUs) for a data application among a plurality of RLC entities 712A and 712B); and
wherein the PDCP entity of a transmission side is configured to give a sequence number to data to be supplied to the RLC entity and to subsequently determine the RLC entity to which the data is distributed at an any subsequent procedure or timing (Zhang: fig. 7, unit 710, 716 [0083] - the multi-link PDCP entity 710 may assign a PDCP sequence number to each of the packets……)
Zhang merely teaches wherein the plurality of RLC entities corresponding to the single MAC entity
Agiwal further teaches wherein the plurality of RLC entities corresponding to the single MAC entity (Agiwal: fig. 3, unit 315 [0154] - The MAC layer entity is common across all radio bearers) 
Thus, it would have been obvious to one skill in the art before effective filing date of claim invention in include the above recited limitation into Zhang’s in order to determines 
Kazmi further teaches wherein the plurality of radio bearers respectively correspond to the plurality of RLC entities (Kazmi: [0049-0055] fig. 6-8 - An architecture having separate RLC entities (e.g., FIGS. 6-8) and a common PDCP) 
Thus, it would have been obvious to one skill in the art before effective filing date of claim invention in include the above recited limitation into Zhang’s in order to split the data from each radio bearer data stream to a RLC entity [0053-0054], as taught by Kazmi

3. The radio communication apparatus according to claim 2, wherein, when transmitting a MAC Packet Data Unit (PDU), the MAC processing unit of a transmission side includes an identifier of the RLC entity on a reception side which is a destination in the MAC PDU (AGIWAL: [0155]). 

5. The radio communication apparatus according to claim 1, wherein, when receiving a MAC Service Data Unit (SDU), the MAC processing unit of a reception side identifies the RLC entity of the reception side which is a destination of the received MAC SDU based on an identifier of the radio bearer (AGIWAL: [0155]). 

6. The radio communication apparatus according to claim 1, wherein the PDCP processing unit includes a plurality of PDCP entities for each radio bearer (AGIWAL: [0156]). 



Claim 9, 12 are rejected for similar reasons as stated above.

Response to Amendment
Applicant's arguments with respect to claim(s) 1, 3, 5-7, 9, 12 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
          Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). 

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415